            Case 2:19-cr-00412-CMR Document 3 Filed 07/30/19 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                       :           Date of
                                               :           Notice: July 30, 2019
                   vs.                         :
                                               :
JUSTIN HIEMSTRA                                :
1228 4TH STREET
ST. PAUL PARK, MN 55071                         :
                                                :
                                                :           Criminal No. 19-412-2
                                           NOTICE
               TAKE NOTICE that the above-entitled case has been set for an Arraignment/Plea
Hearing in the United States District Court, United States Courthouse, 601 Market Street,
Philadelphia, Pennsylvania, on Tuesday, August 6, 2019 at 4:00p.m. before the Honorable
C y n t h i a M . R u f e , in Courtroom 12A,12th Floor.

          ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

              If a defendant is presently in jail, the defendant or his counsel shall notify the
undersigned in writing immediately so that the necessary procedures can be taken to have the
defendant present in the courtroom.
 INTERPRETER REQUIRED
   THIS PROCEEDING HAS BEEN RESCHEDULED FROM

                                                   Very truly yours,



                                                   Eric Pratt
                                                   Deputy Clerk to Judge Cynthia M. Rufe


                                                   Notice to:
                                                   Defendant
                                                   M. Van der Veen, Esq.
                                                   A. Wzorek, A.U.S.A.
                                                   U.S. Marshal
                                                   Probation Office
                                                   Pretrial Services
                                                   Crystal Wardlaw

Cr 4 (rev. 8/97)
